            Case 1:19-cv-03557-RDM Document 38 Filed 03/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                               Plaintiff,

        v.                                               No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                               Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff respectfully notifies the Court of the D.C. Circuit’s recent Order (attached as

Exhibit A) in Committee on the Judiciary v. McGahn, No. 19-5331 (D.C. Cir.), vacating the

panel’s February 28, 2020 judgment and granting rehearing en banc, and in United States House

of Representatives v. Mnuchin, No. 19-5176 (D.C. Cir.), ordering rehearing en banc. Both

McGahn and Mnuchin involve the Article III standing of the House and its committees in cases

involving the Executive Branch, an issue Defendants have contested in this case. The D.C.

Circuit has scheduled McGahn and Mnuchin for oral argument before the en banc court on April

28, 2020.

                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              Douglas N. Letter (DC Bar No. 253492)
                                                  General Counsel
                                              Todd B. Tatelman (VA Bar No. 66008)
                                                  Principal Deputy General Counsel
                                              Megan Barbero (MA Bar No. 668854)
                                                  Deputy General Counsel
        Case 1:19-cv-03557-RDM Document 38 Filed 03/16/20 Page 2 of 2



                                   Josephine Morse (DC Bar No. 1531317)
                                      Deputy General Counsel
                                   Adam A. Grogg (DC Bar No. 1552438)
                                      Associate General Counsel

                                   OFFICE OF GENERAL COUNSEL
                                   U.S. HOUSE OF REPRESENTATIVES
                                   219 Cannon House Office Building
                                   Washington, D.C. 20515
                                   Telephone: (202) 225-9700
                                   douglas.letter@mail.house.gov

                                   David A. O’Neil (DC Bar No. 1030615)
                                   Anna A. Moody (DC Bar No. 1047647)
                                   Laura E. O’Neill (DC Bar No. 1033764)
                                   Nathaniel Johnson (DC Bar No. 241433)

                                   DEBEVOISE & PLIMPTON, LLP
                                   801 Pennsylvania Ave. NW
                                   Washington, D.C. 20004
                                   Telephone: (202) 383-8000

                                   Counsel for Plaintiff the Committee on Oversight
                                      and Reform, U.S. House of Representatives

March 16, 2020




                                      2
